—Order unanimously affirmed without costs. Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent appeals from orders of fact-finding and disposition adjudging that respondent had neglected her three children. Contrary to respondent’s contention, the children’s hearsay statements were adequately corroborated and thus constitute sufficient evidence to support the findings of neglect (see, Family Ct Act § 1046 [a] [vi]). By failing to request that Family Court draw an adverse inference based on petitioner’s failure to call certain witnesses, respondent failed to preserve for our review her present contention that the court erred in failing to do so (see generally, Williams v State of New York, 254 AD2d 749; Rochester Gas & Elec. Corp. v State of New York, 225 AD2d 1047, 1048). (Appeal from Order of Erie County Family Court, Townsend, J. — Neglect.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Bums, JJ.